Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a polyaxial bone anchor device comprising an anchoring element (1) having a head (3) to which a receiving part (4) is pivotably connected; the receiving part (4) has an accommodation space composed of a spherical segment-shaped upper and lower portions (44a,44b) wherein the upper portion (44a) has a larger radius than the lower portion (44b);  a pressure member (6) having a recess (62) which receives a rod (100)  and a lower surface which exerts pressure on the head (3) when arranged in the accommodation space of the receiving part (4); and an insert piece (5) that is pivotable in the receiving part (4) such that an opening at the distal end (5b) is asymmetric relative to a central axis of the receiving part (4) when the insert (5) pivots and is arranged in the receiving part (4) in such a way that it forms a continuous loop and is prevented from completely separating (Fig. 1-29).  In addition, spherical segment-shaped lower portion (44b) defines an opening (opening adjacent 44c) at the second end (4b) having a width measured perpendicularly through the central axis that is smaller than a greatest width of the spherical segment-shaped lower portion (44b) that is measured perpendicular to the central axis but greater than an inner width of at least one other portion of the receiving part (4) that is measured perpendicularly through the central axis (Fig. 6).
The closes art of record is Jackson (US Patent Pub. 20050049588A1) and Biedermann et al (US Patent Pub. 20120136395A1).  Both references disclose polyaxial bone anchoring devices.  Specifically, Jackson discloses a receiving part (4) having an accommodation space composed of a spherical segment-shaped upper and lower portions (38,40) wherein the upper portion (38) has a larger radius than the lower portion (40) and an insert piece (7) (Fig. 1-4).  However, the opening at the distal end of the lower portion does not have a larger width than any other part within the receiving portion, and the insert piece does not form a continuous loop when received in the receiving part, and there is no pressure member.  Biedermann discloses an anchor having a receiving part (4’) having an accommodation space, a pressure member (6’) arranged therein, and an insert piece (5’) (Fig. 7 and 9a-9b).  However, Biedermann does not disclose wherein the accommodation space has a spherical segment-shaped upper and lower portions wherein the upper portion has a larger radius than the lower portion.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775